IN CLERKS OFFICE
IUPREME COURT, STATE OF WASHINGTON




     IN THE SUPREME COURT OF THE STATE OF WASHINGTON



  MARGIE (MEG) JONES, as Guardian of
  MARK JONES,                                                  NO. 87343-7

                                     Respondent,

                    v.                                         ENBANC

  CITY OF SEATTLE,

                                     Petitioner.               Filed - -DEC -2 2013 -
                                                                         -
                                                                            l --



          GORDON McCLOUD, J.-The city of Seattle (City) seeks review of an

 unpublished Court of Appeals decision affirming a $12.75 million verdict in favor

 of former Seattle fire fighter Mark Jones. The City asserts that the trial court erred

 by ( 1) excluding three late-disclosed defense witnesses without first conducting the

 inquiry required under Burnet v. Spokane Ambulance, 131 Wash. 2d 484, 494, 93 3 P .2d
                               •
 1036 (1997) and (2) denying the City's motion to vacate the judgment on the basis

 of newly discovered evidence.               Although we find that the trial court erred in

 excluding testimony by the late-disclosed witnesses, we agree with both parties that
Jones v. City of Seattle, No. 87343-7



this evidentiary ruling is reviewed for harmless error and we conclude that the error

was harmless. We also find that the trial court did not abuse its discretion in denying

the City's motion to vacate. We therefore affirm the judgment of the trial court.

                                        FACTS

       Mark Jones, a Seattle fire fighter, was severely injured on December 23,2003,

when he fell 15 feet through a fire station "pole hole" at approximately 3 a.m.

Clerk's Papers (CP) at 7987-90. Although he could not remember the accident, he

reported to a responding medic that he had awoken to use the bathroom, which was

next to the pole hole door. 6-B Report of Proceedings (RP) (Sept. 17, 2009) at 149-

50. Mark 1 sustained both physical and cognitive impairments as a result of his fall.

In December 2006, Mark sued the City for damages arising from the accident,

alleging that the City had been negligent in failing to block the door to the fire pole.

Trial was continued twice and eventually set for September 8, 2009. The court made

July 20, 2009 the discovery cutoff date and ordered the parties to exchange final

witness lists by August 17, 2009. The continuances were granted in part because the




       1
         Because this case involves multiple members of the Jones family, we refer to Mark
Jones, the plaintiff Meg Jones, and Mark's and Meg's father, Gordon Jones, by their first
names to avoid confusion.


                                            2
Jones v. City of Seattle, No. 87343-7



City substituted new counsel twice after the lawsuit was filed. The attorneys who

represented the City at trial took over in January 2009.

       The City deposed Mark on March 6, 2008, and his sister Meg Jones on March

10. In October 2008, Meg was appointed Mark's guardian; she thereafter moved the

court to substitute herself as plaintiff in the case. The court granted the motion. On

May 4, 2009, the City moved for permission to redepose Mark, arguing that its

current counsel had never met or questioned him and that it should be allowed to ask

him about his activities during the year that had elapsed since his first deposition.

Meg opposed the motion, arguing that the City did not need to "meet" Mark when it

had a videotape of his first deposition, had all his current medical records, and had

a list of 162 witnesses whose knowledge of Mark's current condition had been

described by both Meg and Mark in their depositions. CP at 222-33. Meg also

argued that Mark's condition was unchanged, and that another deposition would be

an extreme physical and emotional hardship for him. The trial judge denied the

City's request for a second deposition.

       When the City hired its third and final set of attorneys, it began aggressively

pursuing the theory that Mark was an alcoholic and a binge drinker who had fallen

through the pole hole because he was suffering from symptoms of alcohol

withdrawal.     As trial grew closer, the City also began asserting that Mark's


                                           3
Jones v. City of Seattle, No. 87343-7



alcoholism was compromising his recovery.        The City's "alcohol theory" was

apparently based on three things: Mark's DUI (driving while under the influence of

intoxicating liquor or any drug) arrest in November 2003, deposition testimony by

Mark's ex-wife that Mark had been a heavy drinker before his accident, and the fact

that when Mark was admitted to Harborview Medical Center after his fall, doctors

there implemented alcohol withdrawal protocols.

       In fact, Mark's DUI charge was reduced to negligent driving. Further, the

attending physician at Harborview submitted a declaration explaining that the

alcohol withdrawal protocols had been initiated in response to Mark's extreme

agitation upon arrival, but that in retrospect she believed those symptoms were more

likely caused by the brain injury Mark sustained in the fall, rather than by alcohol-

dependence. Finally, Mark's ex-wife stated in a deposition that while Mark drank

heavily at times during their marriage, he had not consumed any alcohol in the two

months preceding his accident.

       The City nevertheless offered testimony by Dr. Gregory Rudolf, who had

never met Mark, that Mark "was the kind of alcoholic who conceals his drinking"

and that "alcohol was the cause of [Mark's] abnormal level of disorientation" the

night of the accident. RP (Sept. 4, 2009) at 57; CP at 2372-86.




                                          4
Jones v. City of Seattle, No. 87343-7



       On the first day of trial, the judge excluded evidence of preaccident alcohol

consumption, finding that "the probative value of that [evidence] is minimal, [while]

the prejudice is very, very significant." RP (Sept. 4, 2009) at 113. She also excluded

evidence that Mark had been drinking since his accident, with the exception that "if

the defense wants to argue that factors other than [his] injuries ... have diminished

[Mark's] quality of life," it could elicit first-hand testimony about two incidents of

alleged heavy drinking in mid-2006. !d. at 115. She left open the possibility that

she would admit more evidence of drinking if it were "pretty strong," id., and if the

City could better "articulate[] what happened to [Mark's] recovery as a result of

using alcohol." Id. at 117.

       The following week, after reviewing "every single case that [she] could find

that has any bearing on [the alcohol issue]," the judge excluded the City's proffered

expert testimony in support of its theory that Mark's alcoholism was compromising

his recovery. RP (Sept. 11, 2009) at 144-46. In issuing this ruling, she cautioned

the City that she was concerned about the evolving and speculative nature of its

"alcohol theory" defense:

             Post accident, I'm concerned that even getting into the question
       of alcohol's impact on Mr. Jones' recovery and on his quality of life,
       basically, was an idea that came up recently, when it became clear that
       maybe the pre-accident use of alcohol wasn't going to come in, and I'm
       very concerned that Dr. Rudolph [sic] testified that he refined and sort
       of developed these opinions after his deposition on July 24th.

                                          5
Jones v. City of Seattle, No. 87343-7




       Dr. Rudolph [sic] certainly did not have any proof [of post-accident
       drinking], simply his assumption and suspicion that alcohol was
       continued to be used ... and it's simply too speculative to consider it,
       especially when we consider the tremendous prejudicial effect that
       getting into alcohol can have.

Id. at 146-47. The judge maintained her prior ruling as to the two incidents of heavy

drinking in 2006.

       On the same day the judge issued her ruling excluding Dr. Gregory Rudolfs

testimony-three days after trial began-the City moved to admit testimony by

Mark's sister, Beth Powell. The City explained that it had only "learned of [Powell]

yesterday" and that it had flown her in from Helena, Montana, that morning. Id. at

104. The judge expressed concern over what she characterized as "an ambush" on

the plaintiff: "the way we have our civil rules designed is that people are allowed to

rely on what evidence has been presented by the discovery cutoff .... " Id. at 111.

The City complained that it would have discovered Powell earlier, if it had been

permitted tore-depose Marlc It also asserted, for the first time, that it had "pictures

of [Mark] last Sunday night ... sitting at a bar." Id. at 114.

       The judge ordered the parties to depose Powell over the weekend and deferred

ruling on Powell's testimony until she could read the deposition. She also ordered

the City to turn over any surveillance photographs it had of Mark or Meg.



                                           6
Jones v. City of Seattle, No. 87343-7



       The parties gave their opening statements the following Monday. The first

two weeks of trial were devoted to testimony by Mark's treating physicians, a

member of the workers' compensation panel who had evaluated Mark after his

accident, and various witnesses who spoke to the general condition and layout of

"Station 33," to the City's ability to prevent accidents like Mark's, and to Mark's

demeanor, habits, and capabilities since the accident.

       The various physicians and therapists who took the stand uniformly testified

that Mark had significant and permanent cognitive impairments.             Dr. Peter

Esselman, a brain injury specialist who had treated Mark at Harborview' s inpatient

rehabilitation unit, testified that Mark had sustained a traumatic brain injury in his

accident and that this injury was manifesting in Mark's difficulties managing day-

to-day tasks, concentrating, and controlling his mood. He also testified that Mark

suffered from lasting nerve damage and that Mark had made significant efforts to

return to work, which had been frustrated by his brain injuries. Dr. Esselman also

stated that Mark would probably not be able to function without "some sort of

companion care right now to help him with daily structure[,] ... taking medications

on time[,] ... meal preparation[,] ... and schedul[ing]." He testified that he knew

that Mark continued to drive a car and that this worried him.




                                          7
Jones v. City of Seattle, No. 87343-7



       Dr. Leonard Hudson, a pulmonary care specialist and Mark's treating

physician, testified that Mark's lung capacity had been significantly decreased as a

result of his injuries, that this condition was worsening over time, and that he had

treated Mark for "panic attacks" he suffered as a result of his breathing problems. 5

RP (Sept. 16, 2009) at 202-03. Dr. Gary Stimac, a neuroradiologist, testified that a

brain injury resulting from a fall could result in long-term symptoms such as

confusion and lack of focus, which would worsen over time.

       Dr. Andrew Friedman, a rehabilitation and pain medicine physician at

Virginia Mason Medical Center, testified that he had seen Mark regularly since 2004

and that Mark's brain injury, breathing problems, and chronic pain had frustrated his

diligent efforts to return to full-time work. He also testified that the three physicians

on the workers' compensation panel who had examined Mark on the City's behalf-

"an orthopedist, neurologist, and a psychiatrist"-had concluded that Mark could

not be gainfully employed. 6-A RP (Sept. 17, 2009) at 37, 39. Dr. John Stump, the

neurologist on the workers' compensation panel, testified that neither he nor the

other two physicians on the panel found any evidence that Mark was exaggerating

his impairments. He also testified that the panel had found Mark "unemployable"

in any capacity, but capable of "perform[ing] activities"-including pushing,




                                            8
Jones v. City of Seattle, No. 87343-7



pulling, and occasionally lifting up to 50 pounds-for about five hours per day. 7

RP (Sept. 21, 2009) at 155-56.

       Anthony Choppa, Mark's vocational rehabilitation counselor, testified that

Mark's pain, fatigue, and cognitive impairments limited his employability and that

Mark's cognitive impairments made it difficult for Mark to "make judgments, have

insights, plan[,] and follow through .... " 8 RP (Sept. 22, 2009) at 110. He also

testified that Mark struggled with anxiety and fear, that the severity of his cognitive

symptoms varied from day to day, and that Mark's doctors were generally concerned

about the fact that he continued to drive a car.             Dr. Glen Goodwin, a

neuropsychologist retained by the plaintiff, testified that Mark's brain injuries were

manifesting in susceptibility to fatigue, decreased sensation, confusion, slow

thinking, and spatial disorientation.

       Finally, Dr. Joanne Brockway, Mark's rehabilitation psychologist, testified

that Mark's cognitive impairments interacted with his depression and anxiety so that

he was "slow to learn [therapeutic] concepts" and that Mark's depression stemmed

from "the accident itself, and also from the loss of things ... [such as] his job, ...

social support group, ... [and] his sense of himself as a competent ... individual ..

. ." 9 RP (Sept. 23, 2009) at 199-213. Dr. Brockway testified that "with appropriate

therapy and other resources," Mark might be able to function more independently in


                                           9
Jones v. City of Seattle, No. 87343-7



the future, but that she thought "he will always need some supervision ... with

structure ... [to] engage in activities that can help make life worthwhile to him ...

." !d. at 216. She also stated that Mark would benefit from the services of a "daily

attendant" to help him get to his appointments and remind him to take his

medications, and she noted that Meg was currently "providing that structure." !d. at

21 7. She testified that Mark had never come to an appointment in her office alone.

       On September 28, two weeks after opening statements, the City filed a

declaration by Mark's father, Gordon Jones, and offered his testimony. Although

the City had never listed Gordon as a witness, his name had appeared on Meg's list

of "potential witnesses." CP at 7626. In addition to being Mark's father, Gordon

was a physical therapist who had provided therapy to Mark for more than two years

following the accident. Gordon had billed the City for the therapy he provided to

his son, but the City claimed it had no reason to seek information from Gordon until

he suddenly came forward three weeks into trial.

       Gordon's declaration asserted that Mark had struggled with alcohol addiction

since he was a teenager, that this addiction was hindering Mark's recovery, that some

of Mark's cognitive impairments were due to alcoholism rather than the firehouse

accident, and that if Mark received a large sum of money lre would "not be able to

heal," presumably because he would spend it on alcohol. CP at 4075. Gordon also


                                          10
Jones v. City of Seattle, No. 87343-7



claimed that Mark and Meg were "not being truthful with the court with respect to

Mark's injuries and overall physical and mental health issues" and that Meg

"enabled" Mark's alcoholism. CP at 4068, 4070. 2

       Powell's deposition echoed many of the themes in Gordon's.              Although

Powell testified that she had not actually spent any time with Mark since 2006, she

nevertheless opined that Mark had an ongoing drinking problem. She asserted that

Mark had been an alcoholic since he was a teenager, that Meg enabled his drinking,

and that Mark would spend any money he won in the lawsuit on alcohol. Powell

also claimed to have observed Mark performing various physical tasks, such as

moving a canoe and building shelves, as she drove by their sister Tammy's house in

Helena.

       After sending the jury home on September 28, the trial judge stated her intent

to rule on Gordon's and Powell's testimony the next day. She scheduled a hearing

for the following morning, telling the parties that her "only focus" at the hearing



       2
         In response to Gordon's declaration, Meg filed a declaration asserting that
although she and Mark were grateful to their father for the physical therapy he had
provided, they had discontinued the therapy after Mark's condition plateaued in ·2006. Meg
maintained that Gordon had become frustrated by Mark's slowed progress, that he resorted
to "negative reinforcement" in response, and that he objected on principle to the narcotic
pain medication Mark's doctors had prescribed because Gordon was a "big believer in
holistic medicine." CP at 6658-59. She also cited a "financial dispute" as one reason she
and Mark had not seen their father since 2006. CP at 6659.

                                           11
Jones v. City of Seattle, No. 87343-7



would be "compliance with the local rules and how in the world I could entertain

any witnesses that are coming up during trial." 11 RP (Sept. 28, 2009) at 225.

       The relevant "local rules" are King County Local Rule (KCLR) 4 and former

KCLR 26(b)(4) (2007). 3 KCLR 4(e) sets forth the procedures for establishing and

modifying a "civil case schedule"; KCLR 4G) requires parties to exchange witness

lists "no later than 21 days before the scheduled trial date" and states that "[a]ny

witness or exhibit not listed may not be used at trial, unless the Court orders

otherwise for good cause and subject to such conditions as justice requires." Former

KCLR 26(b )(2), (3) establishes the scope of witness disclosure and requires parties

to disclose additional witnesses-"persons whose knowledge did not appear relevant

until the primary witnesses were disclosed"-no later than the deadline set in the

case schedule pursuant to KCLR 4(e). Former KCLR 26(b)(4) states that "[a]ny

person not disclosed in compliance with this rule may not be called to testify at trial,

unless the Court orders otherwise for good cause and subject to such conditions as

justice requires."

       On the morning of September 29, the judge heard arguments regarding

Powell's and Gordon's testimony. She opened the hearing by telling the parties to


       3
          When the trial court heard Mark's case, this rule was listed as KCLR 26(b)(4). It
was relisted as KCLR 26(k)( 4) when the local rules were updated on September 1, 2011,
but its language remains the same.

                                            12
Jones v. City of Seattle, No. 87343-7



address only disclosure issues, noting that "relevance I've already dealt with." 12-A

RP (Sept. 29, 2009) at 3. This was an apparent reference to the fact that the

overwhelming majority of both Powell's and Gordon's proffered testimony

concerned Mark's alleged alcoholism.

       The City argued that its late disclosure was not a willful violation of the

discovery rules. With respect to Powell, it claimed that it could have done a better

investigation if it had been allowed to depose Mark a second time:

       We didn't have any information coming from any of his treaters that he
       was [using] alcohol. We only had information from his own mouth and
       from the plaintiffs that he wasn't a drinker, that there was no problem
       with drinking in this case. So these are things that we've had to
       discover ourselves through the course of discovery, and given that we
       couldn't redepose him at any time[,] ... the alcohol has not been
       anything that's been given to us in any testimony from anybody.

!d. at 10. With respect to Gordon, the City claimed that it had no idea that his

testimony might be relevant, until Gordon suddenly decided to "speak[] his

conscience ... [and] come forward ... [because] he knows it's the right thing to

do." Id. at 13. The City also claimed that it had previously disclosed Gordon

anyway, by reserving the right to call opposition witnesses.

       Meg responded that a "boilerplate" reservation of rights was not a proper

disclosure under the local rules. !d. at 16, 22. She argued that the City only wanted




                                          13
Jones v. City of Seattle, No. 87343-7



to bring in Powell and Gordon-from whom Mark had become estranged because

of an ongoing business dispute with his father-to "spew venom." !d. at 19.

       The judge provisionally excluded Powell's and Gordon's testimony. The

reasons she gave for this ruling are discussed in detail in the analysis section below,

but they included her determination that the City had not made the "good cause"

showing required by the local rules:

       [T]here is just absolutely no way I can see, under our local rules, to
       allow Ms. Powell to testify. It's beyond-! can't even find a case where
       a late disclosure was so late, and certainly there has not been good cause
       established ....

       Gordon Jones is a slightly closer situation ... [but] the rules are there
       to try to enable-it's to try to be fair to both sides, and in this case[,]
       I've been pretty firm about excluding witnesses and testimony that's
       late disclosed. That's true for [the plaintiffs witnesses] ....



              I can't find that the City has shown good cause for why this was
       so late disclosed, and the prejudicial effect is dramatic, coming in
       almost at the end of the plaintiffs case .... I understand what the City's
       trying to do, but it is simply too late, and so I'm not going to allow
       [Gordon] to testify.

!d. at 23-25.

       In spite of this ruling, the judge continued to consider the possibility of

allowing Gordon to testify that he had once heard Mark describe a night of sleep as

"pain-free." 13 RP (Sept. 30, 2009) at 64-72; 16 RP (Oct. 8, 2009) at 210-15; 19 RP


                                           14
Jones v. City of Seattle, No. 87343-7



(Oct. 14, 2009) at 9-11. Ultimately, the judge determined that this was unnecessary,

since Mark did not deny making that statement when he testified.

         As trial wore on, the City continuously offered the testimony of the

investigator, Rose Winquist, who had taken pictures of Mark at a bar the night before

the trial started. The judge continued to exclude Winquist.

         The jury returned a verdict for Mark on October 22, 2009, awarding him

$12.75 million and finding that the City's negligence was the sole cause of his

injuries. This judgment included $2,433,006 for future medical-related care and

$10,000,000 for noneconomic damages. The City immediately moved for a new

trial under Civil Rule (CR) 59, which the trial court denied on January 21,2010.

         Several months later, the City moved to vacate the judgment under CR

60(b )(3 ), on grounds of newly discovered evidence, and CR 60(b )( 4), on grounds of

fraud.    This motion was based on several hours of posttrial surveillance video

showing Mark engaging in physical activities that the City asserted were

incompatible with his testimony at trial. The City also submitted videos it had

edited, which juxtaposed clips from Mark's 2008 deposition with surveillance video

taken in 2010. On October 18, 2010, the trial judge denied the City's motion to

vacate.




                                         15
Jones v. City of Seattle, No. 87343-7



       The City appealed, arguing that the trial judge had abused her discretion in

excluding Powell's, Gordon's, and Winquist's testimony. The City also argued that

the trial judge erred in denying its motions to vacate.

       In early 2012, Division One of the Court of Appeals affirmed in an

unpublished opinion. Jones v. City of Seattle, noted at 166 Wash. App. 1027 (2012).

The City petitioned this court for review, arguing that the Court of Appeals' decision

conflicted with this court's holdings in Burnet, 131 Wash. 2d 484 and Mayer v. Sto

Industries, Inc., 156 Wash. 2d 677, 688, 132 P.2d 115 (2006). Under those cases, a

trial judge must perform a specific, on-the-record analysis before excluding

witnesses for late disclosure. !d.; see also infra section I. In its petition to this court,

the City abandoned its argument under CR 60(b )( 4) but maintained its argument

regarding the denial of its CR 60(b )(3) motion to vacate due to newly discovered

evidence.

                               STANDARD OF REVIEW

       The City seeks a new trial on damages only, not on liability. All of the rulings

it challenges are subject to review for abuse of discretion. Mayer, 156 Wash. 2d at 684

(trial court's exclusion of witnesses will not be disturbed absent a clear abuse of

discretion (citing Associated Mortg. Investors v. G.P. Kent Constr. Co., 15 Wash. App.
223, 229, 548 P.2d 558 (1976))); Griggs v. Averbeck Realty, Inc., 92 Wash. 2d 576,


                                             16
Jones v. City of Seattle, No. 87343-7



580, 599 P.2d 1289 (1979) (motion to vacate is addressed to the sound discretion of

the court). At oral argument, both parties acknowledged that the rulings on witness

exclusion are subject to review for harmless error. 4 We agree. Thornton v. Annest,

19 Wash. App. 174, 181, 574 P.2d 1199 (1978).

                                        ANALYSIS

       I.     The Trial Court Erred in Excluding Three Witnesses Without
              Performing the Burnet Inquiry, But the Error Was Harmless

       A trial court's discretion to exclude witnesses is cabined by this court's

holdings in Burnet and its progeny. In Burnet, this court held that before imposing

"'one of the harsher remedies allowable under CR 37(b)'" 5 (quoting Snedigar v.

Hodderson, 53 Wash. App. 476, 487, 768 P.2d 1 (1989), aff'd in relevant part, 114
Wash. 2d 153, 169 & n.37, 786 P.2d 781 (1999)), the trial court must explicitly consider

whether a lesser sanction would probably suffice, whether the violation at issue was

willful or deliberate, and whether the violation substantially prejudiced the

opponent's ability to prepare for trial. Burnet, 131 Wash. 2d at 494. The sanction


       4
        Wash. Supreme Court oral argument, Jones v. City of Seattle, No. 87343-7 (June
13, 2013), at 14 min., 31 sec., video recording by TVW, Washington State's Public Affairs
Network, available at http:www.tvw.org ("[W]e know harmless error needs to be shown
once there's a trial."); id. at 27 min., 31 sec. ("I think [a Burnet violation] should be subject
to a harmless error review.").
       5
       CR 37(b) lists various sanctions that a court may impose for a party's failure to
comply with a court order.

                                               17
Jones v. City of Seattle, No. 87343-7



imposed in Burnet was a protective order limiting discovery as to a particular claim.

Id. at 490-91.

       In Mayer, 156 Wash. 2d at 688, this court held that Burnet applies to witness

exclusion: when imposing a severe sanction such as witness exclusion, "the record

must show three things-the trial court's consideration of a lesser sanction, the

willfulness of the violation, and substantial prejudice arising from it."

       More recently, this court applied Burnet in Blair v. TA-Seattle E. No. 176, 171
Wash. 2d 342, 254 P.3d 797 (2011) (Blair II). In Blair II, this court reversed a decision

in which Division One of the Court of Appeals performed the Burnet analysis that

the trial court had omitted. Blair II, 171 Wash. 2d at 3 51; see 4lso Blair v. TA -Seattle

E. No. 176, 150 Wash. App. 904, 909, 210 P.3d 326 (2009) (Blair I), rev'd, Blair II,

171 Wash. 2d 342 ("Although the trial court did not enter findings on the record

demonstrating its consideration of the Burnet factors, the record before us provides

adequate grounds to evaluate the trial court's decision in imposing discovery

sanctions."). This court held that the Court of Appeals had erred in concluding that

it could "consider facts in the first instance as a substitute for the trial court findings

that our precedent requires." Blair II, 171 Wash. 2d at 351. 6


       6
          When the trial court heard Meg's case, this court had not yet reversed Division
One's decision in Blair I. At trial, Meg cited Blair I on at least two occasions but never
for its holding that an appellate court could conduct the Burnet analysis in the first instance.

                                              18
Jones v. City of Seattle, No. 87343-7



       While Division One was considering the City's appeal in this case, this court

issued its decision in Blair II, reversing Division One's decision in Blair I. See Blair

II, 171 Wash. 2d 342; Jones, noted at 166 Wash. App. 1027. Although Burnet had played

a relatively minimal role in the City's initial briefs to the Court of Appeals/ after

this court issued its opinion in Blair II, both parties submitted supplemental briefing

devoted to Blair II and the Burnet analysis. Suppl. Br. ofResp't; Appellant's Suppl.

Br. Regarding Blair v. TA-Seattle East No. 176.

       In affirming the decision to exclude testimony by Powell, Gordon, and

Winquist, the Court of Appeals held that the trial court was entitled to rely on

Division One's subsequently overturned decision in Blair I. It opined that this

court's later endorsement of "a different procedural approach" did not apply




Rather, Meg invoked Blair I for two principles that this court did not subsequently overrule
(or even address) ( 1) that a reservation of the right to call the opposition's witnesses does
not fulfill substantive disclosure requirements under the local rules and (2) that a court may
not exclude witnesses as a sanction for discovery violations absent a finding that the
violations were willful.
       7
         In its original, 96-page brief to the Court of Appeals, the City mentioned Burnet's
"lesser sanctions" analysis only once, where it argued that Winquist's evidence had been
improperly excluded. Appellant's Opening Br. at 52 (citing Burnet and four other cases
for the rule that "Washington law requires both findings [of willfulness and prejudice] and
an on-the-record balancing of potential sanctions before testimony is excluded"). The
plaintiff responded by arguing, as she did before this court, that the trial judge's numerous
colloquies satisfied Burnet's requirements. Br. ofResp't at 58 ("Even assuming arguendo
that the trial court had to apply the Burnet test, it properly excluded Winquist.").

                                              19
Jones v. City of Seattle, No. 87343-7



retroactively to invalidate an otherwise proper ruling. Jones, noted at 166 Wash. App.
102 7 at * 14-15.

       That holding was error. Leaving aside any questions of retroactivity, this

court did not make new law when it reversed Blair I. As this court noted in Blair II,

it has been clear since at least 2006 that trial courts must consider the Burnet factors

before excluding witnesses. Blair II, 171 Wash. 2d at 349 (citing Mayer, 156 Wash. 2d

at 688). When Division One held otherwise, it misread Mayer.

       The Court of Appeals also held that the trial court's multiple colloquies on

Powell, Gordon, and Winquist fulfilled Burnet's substantive requirements. Jones,

noted at 166 Wn. App. at* 14-22. Before undertaking our analysis, we note that this

court has previously found Burnet violations only where a trial court struck

witnesses without conducting any meaningful inquiry into the reason they were

disclosed belatedly or the consequences of excluding their testimony. 8 Here, by

contrast, the trial judge devoted no fewer than nine separate colloquies to the issue



       8 Blair   II, 171 Wash. 2d at 348; ("there was no colloquy between the bench and counsel
     [nor any] oral argument before the trial court entered its orders, and the orders
themselves contain bare directives"); Rivers v. Wash. State Conference of Mason
Contractors, 145 Wash. 2d 674, 696, 41 P.3d 1175 (2002) ("[t]he trial court on the record did
consider lesser sanctions, but only by stating in the order 'The court has considered lesser
sanctions of terms and exclusion of testimony, but has determined that dismissal ... is the
only appropriate remedy'"); Teter v. Deck, 174 Wash. 2d 207, 219, 274 P.3d 336 (2012)
(defendant's "bare assertion" that plaintiff "had 'no reasonable excuse' for [its] late
disclosure ... cannot substitute for the trial court's [willfulness determination]").

                                              20
Jones v. City of Seattle, No. 87343-7



oflate disclosed witnesses. 9 While these colloquies evidenced a great deal of careful

deliberation, however, they fell short of Burnet's requirements. We therefore hold

that the Court of Appeals erred when it concluded that the trial court complied with

Burnet.

              A. The City did not properly disclose Gordon Jones as a witness

       In addition to arguing that the trial court erred in excluding its late-disclosed

witnesses, the City asserts that Gordon Jones was timely disclosed. It maintains that

it properly disclosed Gordon as a witness by reserving the right to call any witness

appearing on the plaintiffs list. We hold that this reservation did not constitute a

proper disclosure because it did not satisfy the substantive requirements enumerated

in the local rules.

       In finding that Gordon was not timely disclosed, the trial judge relied on Blair

I.   In that case, as noted above, the Court of Appeals held that the plaintiffs

"reservation of rights" to call defense witnesses was not a proper disclosure under

former KCLR 26(b)(3)(A), (B) (2005). Blair I, 150 Wash. App. at 910-11. Although

Blair I dealt with expert witnesses-a distinction the trial judge here acknowledged

was "important," 12-A RP (Sept. 29, 2009) at 23-its logic applies to this case.


       9
         See RP (Sept. 4, 2009) at 42-65, 116-25; RP (Sept. 11, 2009) at 103-16, 144-48;
12-A RP (Sept. 29, 2009) at 3-27; 13 RP (Sept. 30, 2009) at 64-72; 16 RP (Oct. 8, 2009)
at 9-20, 209-16; 19 RP (Oct.14, 2009) at 9-17.

                                           21
Jones v. City of Seattle, No. 87343-7



      The local rules require parties to provide a list disclosing "primary" and

"additional" witnesses in accordance with trial schedule deadlines. KCLR 26(k)(1)-

(3); see also Blair I, 150 Wash. App. at 911. For expert witnesses, this list must include

"[a] summary of the expert's opinions and the basis therefore and a brief description

of the expert's qualifications." KCLR 26(k)(3)(C). For lay witnesses, it must

include "[a] brief description of the witness's relevant knowledge."               KCLR

26(k)(3)(B). In Blair I, the Court of Appeals ruled that a party could not use a

"reservation of rights" to escape its responsibility to disclose the substance of or

basis for a proffered expert's testimony. Blair I, 150 Wash. App. at 911. 10 Here, the

City sought to use a similar reservation of rights, but it thereby avoided disclosing

Gordon Jones's "relevant knowledge" under KCLR 26(k)(3)(B).                      While a

"reservation of rights" is sufficient to disclose witness names, it is insufficient to

disclose the substance of a proposed witness's testimony.

       The City's failure to disclose Gordon Jones's "relevant knowledge" was

particularly problematic because Gordon could have testified either as Mark's father

or as his physical therapist.       Sometimes, the City characterized Gordon as a



       10
         The plaintiff in Blair I wanted the opponent's lay witness to testify as an expert
in her case. The Court of Appeals held that this was not a proper disclosure because it
would have permitted the plaintiff to "convert an adversary's nonexpert witness into an
expert without complying with the rules." Blair I, 150 Wash. App. at 911.

                                            22
Jones v. City of Seattle, No. 87343-7



concerned father. It argued that it could not have anticipated the need to call Gordon

because he, like Beth Powell, had come forward only as trial began, to assert that

Mark's lawsuit must fail because Mark was an alcoholic. At other times, the City

appeared to seek Gordon's testimony as Mark's physical therapist, arguing that he

should be permitted to testify "as to his treatment of Mark Jones." 19 RP (Oct. 14,

2009) at 10.

       The trial judge correctly pointed out that these shifting theories only

highlighted the insufficiency of the City's disclosure:

       I have thought long and hard about this, and I do not think it's
       appropriate to call Gordon Jones.

             As I discussed, it has to do with how he was disclosed. He was
       a witness disclosed on the plaintiffs witness list as a father, they elected
       not to call him, the defense has never-had never named him as a
       witness, didn't interview him until after the trial began, now wants to
       call him in his capacity as a treater, when if he was going to be
       considered a treater, the defense couldn't have talked to him in the first
       place, . . . [under the rule barring ex parte contacts with treating
       physicians].

ld. at 11.

       Most significantly, however, the City's failure to disclose Gordon's "relevant

knowledge" left the plaintiff with no ability to respond to his "explosive" allegations.

12-A RP (Sept. 29, 2009) at 24. Their appearance three weeks after the start of trial

caused exactly the kind of surprise the civil rules are designed to prevent. This


                                           23
Jones v. City of Seattle, No. 87343-7



surprise was in no way mitigated by the appearance of Gordon's name on the

plaintiff's list of potential witnesses. The "relevant knowledge" the plaintiff had

originally intended to elicit from Gordon was presumably not that Mark was a

lifelong alcoholic. Whatever efficacy a "reservation of rights" might have in other

circumstances, here the City used it to avoid its disclosure obligations under KCLR

26(k)(3)(B). The trial judge was correct to rule that the City did not properly disclose

Gordon as a defense witness.

       B. The trial court erred in excluding testimony by the City's three late-
          disclosed witnesses without first conducting the Burnet inquiry, but this
          error was harmless

       The trial court excluded testimony by Powell and Gordon based on KCLR 4

and 26. These rules create a presumption that late-disclosed witnesses will be

excluded absent "good cause." KCLR 4G), 26(k)(4). 11 Burnet and its progeny

require the opposite presumption: that late-disclosed testimony will be admitted

absent a willful violation, substantial prejudice to the nonviolating party, and the




       11
          KCLR 40) provides that "[a]ny witness or exhibit not listed [in accordance with
Case Schedule deadlines] may not be used at trial, unless the Court orders otherwise for
good cause and subject to such conditions as justice requires." KCLR 26(k)(4) provides
that "[a]ny person not disclosed in compliance with this rule [and the Case Schedule] may
not be called to testify at trial, unless the Court orders otherwise for good cause and subject
to such conditions as justice requires."

                                              24
Jones v. City of Seattle, No. 87343-7



insufficiency of sanctions less drastic than exclusion. Mayer, 156 Wash. 2d at 688;

Burnet, 131 Wash. 2d at 494.

       The local rules may not be applied in· a manner inconsistent with the civil

rules, and they are therefore subordinate to this court's holding in Burnet. See

Harbor Enters., Inc. v. Gunnar Gudjonsson, 116 Wash. 2d 283, 293, 803 P.2d 798 ·

(1991) (citing State v. Chavez, 111 Wn.2d 548,554,761 P.2d 607 (1988)); CR 83(a).

Trial courts have been required to perform the Burnet analysis before excluding

witnesses for late disclosure since at least 2006. Blair II, 171 Wash. 2d at 349 (citing

Mayer, 156 Wash. 2d at 688, 690). The appellate court's ruling to the contrary is

incorrect.

       Of course, the mere fact that a trial court does not cite Burnet before excluding

witnesses is not dispositive; a colloquy might satisfy Burnet in substance even if the

judge fails to invoke that case by name. With respect to Powell and Gordon, we find

that the judge fulfilled Burnet's requirements that she consider prejudice and lesser

sanctions, but not its requirement that she consider willfulness. With respect to the

investigator Rose Winquist, we find that the judge properly considered prejudice,

but not willfulness or lesser sanctions. Therefore, the judge erred in excluding all

three witnesses without a complete Burnet inquiry.

                  1. Beth Powell


                                           25
Jones v. City of Seattle, No. 87343-7



       Prejudice. Before excluding Powell's testimony, the trial court conducted

dozens of pages of colloquy on the proffered testimony's prejudicial effect. The

City first offered Powell's testimony three days after the start of the trial. In the

colloquy that followed, the court framed the problem before it as a contest between

the defendant's interest in presenting relevant evidence and the plaintiffs right to

rely on pretrial disclosures in preparing his case:

       [T]he way we have our civil rules designed is that people are allowed
       to rely on what evidence has been presented by the discovery cutoff,
       through the depositions, through the interrogatories, et cetera, and
       they're not supposed to be ambushed, and this certainly looks like an
       ambush from that point of view.

RP (Sept. 11, 2009) at 111. When the court ultimately ruled on Powell's testimony,

she emphasized that Powell's sudden introduction, "post-jury selection, just before

opening statements," had been "a complete surprise," whose "prejudicial effect is

dramatic." 12-A RP (Sept. 29, 2009) at 22-23', 25. This finding satisfied Burnet's

prejudice prong.

       Willfulness. This court has held that a party's failure to comply with a court

order will be deemed willful if it occurs without reasonable justification. Magana

v. Hyundai Motor Am., 167 Wash. 2d 570, 584, 220 P.3d 191 (2009) (citing Rivers v.

Wash. State Conference of Mason Contractors, 145 Wash. 2d 674, 686-87 & n.54, 41
P.3d 1175 (2002)). It has more recently noted, however, that Burnet's willfulness


                                           26
Jones v. City of Seattle, No. 87343-7



prong would serve no purpose "if willfulness follows necessarily from the violation

of a discovery order." Blair II, 171 Wash. 2d at 350 n.3. Something more is needed.

       Here, the trial judge interpreted the "good cause" standard in KCLR 4(j) and

KCLR 26(k)(4) (former KCLR 26(b)(4)) to permit testimony by late-disclosed

witnesses only when the offering party demonstrates "good cause to not have

discovered the witness sooner." 12-A RP (Sept. 29, 2009) at 14. The City's late

disclosure of Powell may well have been willful, but the record contains no explicit

finding to that effect. Rather, it indicates that the judge believed she could not admit

Powell's testimony unless the City demonstrated "good cause" for the late

disclosure. By interpreting the "good cause" standard in this manner, the trial judge

reversed the presumption of admissibility required under Burnet.

       Lesser sanction. Burnet requires that a trial court consider lesser sanctions

"that could have advanced the purposes of discovery and yet compensated [the

opposing party] for the effects of the ... discovery failings." Burnet, 131 Wash. 2d at

497 & n. 5. In this case, the record demonstrates that the trial judge considered means

of compensating the plaintiff for the City's "ambush," other than total witness

exclusion. Although the judge ultimately excluded Powell's testimony, she did so

after ordering Powell's deposition, reading it, and determining that virtually none of

Powell's highly prejudicial testimony was based on first-hand knowledge.


                                           27
Jones v. City of Seattle, No. 87343-7



      Further, the judge actually permitted the City to cross-examine Meg and Mark

on Mark's ability to perform physical tasks that Powell claimed she witnessed. This

ruling allowed the City to benefit from Powell's deposition despite its

noncompliance with discovery rules. 12 These accommodations satisfy Burnet's

lesser sanctions prong. They demonstrate that although the judge applied the wrong

legal standard when considering whether to admit late-disclosed witnesses, she

nevertheless viewed total exclusion as a last resort.

                 2. Gordon Jones

       Prejudice. The City first offered Gordon's testimony roughly three weeks into

trial. The trial court excluded it because "the risks of unfair prejudice, perhaps to

the point of a mistrial, are too great .... " 12-A RP (Sept. 29, 2009) at 28. She also

determined that "an interplay" between substance and timing made Gordon's

testimony unduly prejudicial. 13 RP (Sept. 30, 2009) at 69; 16 RP (Oct. 8, 2009) at

213-16; 19 RP (Oct. 14, 2009) at 11. No serious argument can be made that the trial

court failed to consider prejudice in excluding Gordon's testimony.




       12
          The judge took the opposite approach to Winquist, the investigator. She did not
permit the City to cross-examine Mark on his interaction with Winquist the night before
trial because, in her words, the City had no "witness who would be able to prove it up if he
were to deny it." 16 RP (Oct. 8, 2009) at 12; see also infra section I.B.3.

                                            28
Jones v. City of Seattle, No. 87343-7



       Lesser sanctions. Although she excluded Gordon's alcohol-related testimony

as soon as it was offered, the judge did not immediately rule out the possibility that

Gordon might testify in rebuttal, regarding Mark's pain level. As with Powell, the

judge did not exclude Gordon's testimony simply to punish the City for its failure to

meet deadlines.     Rather, she excluded his alcohol-related testimony as unduly

prejudicial 13 and his testimony on Mark's pain level because it did not contradict

Mark's or Meg's testimony. 14 By permitting the City to cross-examine Mark and

Meg about Mark's pain level, the judge allowed the defense to benefit from

information in Gordon's declaration, despite its untimely disclosure. This approach

satisfies Burnet's lesser sanctions prong.

       Willfulness. Before making her initial ruling on Gordon's testimony, the trial

judge inquired at length into the City's efforts to investigate Gordon's knowledge of

Mark's alcohol consumption. The judge noted a contradiction between the City's

assertion that "plaintiffhas disclosed [Gordon] from the beginning, and ... knew ..

. what he was going to say," 12-A RP (Sept. 29, 2009) at 4, and the fact that the City


       13
        See 13 RP (Sept. 30, 2009) at 69 ("There's like 99 percent of the declaration's
completely inappropriate.").
       14
          See 16 RP (Oct. 8, 2009) at 213 ("If we had a direct contradiction[,] ... it would
be one thing, but we don't have that. ... I've already ruled on this, basically, and I was
waiting to hear what the testimony would be on this particular point. I've heard it now,
there is nothing to be contradicted.").

                                             29
Jones v. City of Seattle, No. 87343-7



wanted Gordon to testify that Mark was an alcoholic: "Certainly the plaintiffs would

not have been calling Mr. Jones for this purpose, and I guess my question is didn't

you have an obligation to do your own investigation, if this was a line of questioning

you wanted to develop?" !d. at 9; see also 16 RP (Oct. 8, 2009) at 215 ("Let's face

it.   When you made your primary disclosure, you had no idea what Gordon Jones

would say because you hadn't done the investigation yet.").

       The trial judge was correct that the City had an obligation to investigate and

disclose the substance of Gordon Powell's testimony. But she construed the local

rules to prohibit admission of Gordon's late-disclosed testimony unless "there's

good cause to not have discovered the witness sooner," id. at 14, the same

construction of the rule that she had applied to the admissibility of Beth Powell's

testimony. The only justifications the City offered for its late disclosure were the

contradictory arguments that, on the one hand, Gordon had been disclosed all along

and, on the other, that it could not have anticipated Gordon's testimony on alcohol

because Mark had concealed his drinking problem through evasive interrogatory

answers. The judge might reasonably have rejected these explanations, but she did

not explicitly (or implicitly) conduct a willfulness inquiry. Rather, she concluded

that the City had not "shown good cause for why [Gordon was] so late disclosed."




                                          30
Jones v. City of Seattle, No. 87343-7



12-A RP (Sept. 29, 2009) at 25Y Under Burnet, this is not an adequate finding of

willfulness. This court may not supply a willfulness finding that the trial court

omitted. Blair II, 171 Wash. 2d at 3 50 n.3. We therefore conclude that the judge erred

in excluding Powell and Gordon without conducting the full Burnet analysis.

                 3. Rose Winquist

       The court also omitted the requisite willfulness determination when it

excluded testimony by the City's investigator, Rose Winquist. In addition, it failed

to consider lesser sanctions before excluding Winquist's testimony. To help explain

this omission-which distinguishes her treatment of Winquist from her treatment of

Gordon and Powell-we begin with some background on the City's use of private

investigators in defending this case.

       In August 2007, the City responded to an interrogatory by stating that it had

not hired an investigator. In January 2008, the City did retain an investigator, Jess

Hill, to conduct "public surveillance" and "some background investigation" of Mark

Jones. CP at 8203. But it did not amend its answer to the August 2007 interrogatory.

In failing to amend its answer, the City violated CR 26( e )(2), which provides that



       15
          The record indicates that the judge used the word "her," slightly later in this
exchange, to refer to the proffered witness in question. Given the context, which was a
ruling that began with the sentence, "I think Gordon Jones is a slightly closer situation,"
the use of the female pronoun can only be a mistake.

                                            31
Jones v. City of Seattle, No. 87343-7



       [a] party is under a duty seasonably to amend a prior response [to
       discovery] ifhe obtains information upon the basis ofwhich ... (B) he
       knows that the response though correct when made is no longer true
       and the circumstances are such that a failure to amend the response is
       in substance a knowing concealment.

The City remained in violation of this rule until June 1, 2009, when it listed Hill in

its "Disclosure of Additional Witnesses."

       In response to this disclosure, the plaintiff sought to depose Hill, but the City

refused, claiming the work product exception. The plaintiff then moved to compel

Hill's deposition. The trial court granted the motion in part, directing the City to

provide Hill for deposition by August 12,2009, if it intended to call him as a witness.

The court also directed the City to "fully supplement all previous ... interrogatory

answers requiring supplementation."       CP at 3601. Instead of permitting Hill's

deposition, the City struck him from its witness list on August 11.

       The City retained Winquist 10 days later but did not amend its pnor

interrogatory answers. In its briefs to this court, the City implies that it did not

disclose Winquist at first because "she was without personal knowledge of Mark's

condition until she observed him at the bar on September 7." Suppl. Br. ofPet'r at

5 n. 7. In fact, the City first mentioned in a colloquy on September 11, 2009 that it

had pictures ofMark "sitting at a bar." RP (Sept. 11, 2009) at 114. It did not mention

Winquist by name until September 18, when it filed a "Disclosure of Additional


                                           32
Jones v. City of Seattle, No. 87343-7



Rebuttal Witnesses," identifying Winquist as "an investigator [who] may testify

regarding investigations she performs or performed, and/or in rebuttal to some of

plaintiff's witnesses." CP at 3620-21, 3587. Meg moved to exclude Winquist's

testimony on September 21, citing former KCLR 26(b )( 4) and arguing that the City's

conduct had been "willful" and "unconscionable at every level." CP at 3594.

       In court the following day, the City made clear that it wanted to introduce

Winquist's surveillance as evidence of Mark's drinking, which the City argued

"makes significant difference to his damages, to his cognitive, to his general health,

[and to] ... his quality of life":

       [W]e have photographic evidence ... that he's drinking the night before
       this trial starts. It's continued drinking, he's out at bars. His sister's
       taking him from bar to bar, and the court is letting them hear nothing,
       instead they're letting them hear simply that he goes along and
       everything that's wrong in this life is due to this accident. It's a travesty
       of justice, Your Honor, and at some point ... it has to be let in, and it's
       a mistrial and we're adding it to our mistrial basis, continued
       development of this as we go along.

13 RP (Sept. 22, 2009) at 127, 130. The plaintiff objected that the photos were late-

disclosed, speculative "innuendo": "Does he have a beer? Yes, he does. Is he

damaging his recovery? There's no evidence of that at all." Id. at 131.

       The judge did not rule on Winquist's surveillance evidence immediately after

this exchange. Instead, at a motion hearing three days later, she directed the parties

to establish "ground rules" for exammmg Meg and Mark and indicated that

                                            33
Jones v. City of Seattle, No. 87343-7



Winquist's evidence would be admitted if necessary for impeachment. RP (Sept.

25, 2009) at 68. The judge instructed counsel to "come up with your list of what

[questions and evidence are] fair game," so that she could approve it before counsel

elicited testimony from Mark and Meg regarding Mark's lifestyle. I d. at 70. Meg's

counsel objected to the photos' admission "in any way or matter." Id. The judge

responded, "If you can work out an appropriate area regarding alcohol, that may not

be an issue." I d. The judge was apparently referring to her earlier ruling that defense

counsel could elicit testimony from first-hand witnesses that Mark had engaged in

two incidents of heavy drinking after his divorce in mid-2006. Defense counsel

responded to this instruction by clarifying the degree to which it could examine

witnesses about those two incidents.

       When Mark took the stand on September 29, plaintiffs counsel elicited

testimony from him that he did chores and carried equipment at his sister's (Tammy)

house, went on outings with his young son, went hunting and fishing, and drove

himself to Montana. On cross-examination, Mark testified that when he drove, he

did not "have any trouble with the rocking [that he exhibited in court]." 12-A RP

(Sept. 29, 2009) at 134. He also testified that since his accident, he had "had a lot

of girl [friends]." Id. at 135. While on the witness stand, Mark rocked back and




                                           34
Jones v. City of Seattle, No. 87343-7



forth almost constantly; on cross-examination, he looked down at the floor instead

of at defense counsel.

       On October 1, Meg took the stand. After her direct examination, the City

again offered Winquist's testimony, arguing that Meg's testimony had "open[ed] up

in at least 10 areas the alcohol issue." 14 RP (Oct. 1, 2009) at 183. These "areas"

all related to Mark's relationship with his ex-wife and his children. The City argued

that Meg had attributed Mark's difficult divorce, anger management problems,

confusion, and memory loss to the accident and that it should be able to introduce

evidence suggesting that these things all stemmed from Mark's heavy drinking. In

response, the judge asked defense counsel whether it believed that in every traumatic

brain injury case the defense should be allowed to argue addiction as an alternative

theory. The judge declined to change her prior ruling excluding most of the City's

proffered alcohol-related testimony.

       The topic of Winquist did not arise again until October 8, the day the City

would recall Mark Jones. Apparently resigned to the fact that Winquist could not

testify about Mark's alcohol consumption, the City proposed to admit her as a

"rebuttal witness," if it could elicit testimony from Mark that he had not gone "out"

the night before trial and had not introduced himself to a woman as "Jonesy from

Montana," while "he wasn't rocking, just generally." 16 RP (Oct. 8, 2009) at 9. The


                                         35
Jones v. City of Seattle, No. 87343-7



judge explained that "[t]hat's not what a rebuttal is," id. at 10, and rejected the City's

attempt to put on "explosive" testimony by a witness whose existence it had

steadfastly refused to disclose:

       [Y]ou're putting out a question there that's going to have a lot of-it's
       an explosive question, and if you had a witness who would be able to
       prove it up if he were to deny it, that would be one thing, but you can't
       have an investigator who observes him the night before trial starts
     · without disclosing them.

!d. at 12. The judge also pointed out that neither Mark nor Meg had ever represented

to the court that Mark was incapable of socializing in a bar or anywhere else:

       [I]f the position that the plaintiff is taking was that, gosh, Mark is so
       disabled he can't go out, he can't have a conversation with a woman,
       he-you know, all of those kinds of things, and you have evidence to
       contradict that, that would be one thing, but what you're doing is setting
       him up, hoping that he's not going to remember the incident the way
       you do, or-I mean, something that's it's not a contradiction, because
       there's been no position taken that he can't do these things.

Id. at 14-15.

       Ultimately, there is no question that the City violated the local discovery rules

with respect to its investigators. The question presented in this case, however, is

whether the judge considered the Burnet factors before she ruled. For the reasons

given below, we conclude that the judge considered prejudice, but not willfulness or

lesser sanctions.




                                            36
Jones v. City of Seattle, No. 87343-7



       Prejudice. Plaintiff's counsel objected to Winquist's extremely late disclosure

on the ground that it left them with no ability to properly prepare for or respond to

her testimony. With no reason to anticipate that testimony, for instance, counsel had

made no attempt to explain to the jury why Mark had looked down while answering

questions on the stand. Had they been given reasonable notice that the City planned

to introduce evidence that Mark's appearance in public differed from his appearance

at trial, plaintiff's counsel could have addressed this discrepancy.

       When the judge ultimately excluded Winquist's testimony and surveillance

evidence, she explained that her decision was based on the fact that trial was nearly

over, rather than on the fact that the City had violated the discovery rules:

       You know, certainly if this information had come to light before trial
       started, preferably before the discovery cutoff, we would be in a
       completely different situation. Surveillance is, of course, completely
       permissible under those circumstance[s]. But we're not in that
       situation. We are in the middle of trial. We're, in fact, within days of
       the end of trial ....



             And it is simply-! can't imagine a better example, well, there
       have been a number of examples of trial by ambush in this case, but
       that would be right up there, and I can't allow the investigator to testify,
       so I'm sorry, but that's my ruling.




                                           37
Jones v. City of Seattle, No. 87343-7



19 RP (Oct. 14, 2009) at 17. While perhaps not quite as clear as her analyses of

Powell's and Gordon's proffered testimony, the references to Winquist's evidence

as "explosive" and an "ambush" meet Burnet's prejudice requirement.

       Willfulness. The City never offered a credible justification for disclosing

Winquist well after trial began.        It made no attempt to explain its misleading

interrogatory answers or its last-minute decision to strike its prior investigator from

its witness list. The City prevented the deposition of its investigators by asserting,

in violation of the discovery rules, that it did not plan to call the investigators as

witnesses and by concealing the fact that it had hired Winquist at all. 16 Presumably

for this reason, when the trial judge ultimately excluded Winquist's surveillance

evidence, she characterized the City's tactics as "trial by ambush." Id. Nevertheless,

the judge also used this phrase to characterize the City's approach to Powell, as if to

mean simply late disclosure that the City had to justify with "good cause." Given




       16
          With respect to Winquist, the City's conduct amounted to something more than
mere omission. When the City first offered Powell's testimony, plaintiffs counsel
objected that Powell was no doubt the "product" of the investigator the City had stricken
the night before the plaintiff was scheduled to depose him. RP (Sept. 11, 2009) at 105.
The City responded by telling the court that Powell did not "come from the investigator
that he mentioned." Id. This was true: Powell's deposition testimony made clear that she
had been contacted by Winquist rather than by the City's previous investigator. Of course,
the point of the plaintiffs objection was not that Powell had been contacted by any
particular individual, but that the City's refusal to permit the deposition of its investigators
was tactical, facilitating the numerous midtrial surprises at issue in this appeal.

                                              38
Jones v. City of Seattle, No. 87343-7



her approach to Powell, this court cannot read a proper willfulness finding into the

judge's use of the term "ambush." We therefore hold that she did not satisfy

Burnet's willfulness prong with respect to Winquist.

       Lesser sanctions.     As she did with Gordon and Powell, the trial judge

considered permitting Winquist to testify as a rebuttal witness. With Gordon and

Powell, however, the judge made clear that each would be permitted to testify as a

rebuttal witness on matters, other than inadmissible allegations of alcohol-addiction,

about which they had first-hand knowledge. In Gordon's case, this meant that the

City could elicit testimony from Meg that Mark had once stated he "woke up without

pain today." 15 RP (Oct. 7, 2009) at 52. In Powell's case, this meant that the City

was permitted to elicit testimony that Mark had performed the physical tasks Powell

claimed to have witnessed.

       With respect to Winquist, by contrast, the judge did not permit the City to

elicit testimony that Mark had been out, socializing, the night before trial. The judge

gave two reasons for disallowing this line of questioning. First, she stated that the

City had no witness who could "prove it up" if Mark denied socializing with a

woman in a bar because the City had not disclosed its investigator. 16 RP (Oct. 8,

2009) at 12. But whether the defense chooses to ask a question of a plaintiff's

witness, whose answer it cannot predict, when there is no defense witness available


                                          39
Jones v. City of Seattle, No. 87343-7



to prove the matter in rebuttal, is a question of trial tactics-not a Burnet factor or

lesser sanction.   Second, the judge noted that the plaintiff had never represented

Mark as incapable of socializing in a bar. Because she found that the plaintiff had

not represented Mark this way, she determined that there was nothing for Winquist

to rebut.

       This reasoning does not meet Burnet's "lesser sanctions" requirement. To say

that the plaintiff had not presented Mark as incapable of socializing in a bar is not

to say that Mark was presented to the jury as capable of enjoying a night out. When

the City asked permission to question Mark about his activities and demeanor the

night before trial, it was attempting to elicit testimony about Mark's capabilities and

quality of life. Although the judge had permitted questioning on these subjects when

it stemmed from information provided by Powell and Gordon, she disallowed it

where it stemmed from Winquist's surveillance. Under Burnet, she was required to

consider lesser sanctions before doing so. 17




       17
         We do not suggest that the trial judge was required to permit questioning at trial
regarding the substance of Winquist's offered testimony. Certainly, Burnet contains no
such requirement. Rather, we note a dispositive difference between the judge's treatment
of Gordon and Powell, on the one hand, and her treatment of Winquist on the other. Here,
the judge permitted the City to benefit from Gordon's and Powell's offered testimony-
thus imposing a lesser sanction than total exclusion-but rejected such accommodation
with respect to Winquist.

                                            40
Jones v. City of Seattle, No. 87343-7



       While we recognize that the trial judge devoted numerous colloquies to the

problem of the City's late disclosures, we find that these colloquies omitted several

specific inquiries required under Burnet and Mayer. They omitted the requisite

willfulness inquiry with respect to all three of the City's late-disclosed witnesses,

and they omitted the lesser sanctions inquiry with respect to the City's investigator,

Rose Winquist. These omissions were error.

              C. The trial court's error was harmless

       This court has never applied harmless error analysis to a Burnet violation, but

this case comes to us in a procedural posture that distinguishes it from previous

Burnet cases addressing witness exclusion.

       In Teter, 174 Wash. 2d at 210, we reviewed a trial court's decision to grant a

new trial where one superior court judge had excluded a witness for the plaintiff

without considering the Burnet factors, and a second superior court judge granted

the plaintiffs later motion for a new trial. We upheld the decision of the second

judge that the first judge committed a Burnet error and that the "error 'materially

affect[ed] the substantial rights' of a party." Teter, 174 Wash. 2d at 220 (citing CR

59(a), (a)(S)). Thus, the second trial judge had found the error prejudicial before

granting a new trial, and we affirmed. Id. at 216-18.




                                          41
Jones v. City ofSeattle, No. 87343-7



      In Blair II, 171 Wash. 2d at 344, we reversed a summary judgment order of

dismissal that resulted directly from the erroneous exclusion of two witnesses for the

plaintiff. Since the trial court had dismissed the case on summary judgment, there

was no record to review for harmless error, but the error caused the obvious harm of

complete dismissal of the case.

      Moreover, courts traditionally apply harmless error analysis to witness-

exclusion in contexts other than Burnet violations. See, e.g., Thornton, 19 Wash. App.

at 181 (excluded evidence was merely cumulative, so exclusion was harmless error,

citing Latham v. Hennessey, 13 Wn. App. 518,535 P.2d 838 (1975), aff'd, 87 Wash. 2d
550, 554 P.2d 1057 (1976)). Additionally, both parties acknowledged that any

witness exclusion error in this case is subject to harmless error review. 18

       The Burnet violations at issue in this case were harmless. First, much of the

excluded testimony was irrelevant or unfairly prejudicial. As the trial judge stated,

most of the testimony that Powell, Gordon, and Winquist would have provided

related to Mark's alcohol consumption. The trial judge excluded testimony on that

subject-without regard to its source-as irrelevant and unduly prejudicial. The

City did not challenge that ruling in its appeal to this court. Exclusion of the purely




       18
            See supra note 5.

                                           42
Jones v. City of Seattle, No. 87343-7



alcohol-related testimony offered by Powell, Gordon, or Winquist is thus necessarily

harmless.

       To be sure, Powell's deposition and declarations by all three excluded

witnesses also addressed subjects other than alcohol. As explained below, however,

testimony on those other subjects was elicited from other witnesses at trial.

Therefore, the non-alcohol-related evidence that the three excluded witnesses would

have given was cumulative.

       Specifically, Powell's deposition and declaration contained the following

proffered non-alcohol-related testimony: that since his fall, Mark had "made many

trips out [to Montana]," sometimes by himself, CP at 3779; that while driving by in

her car, Powell had observed Mark lifting a canoe or kayak, building shelves with

Meg, "cleaning out probably 15 duck," "going into Chubby's Bar & Grill ... with

what I assume is his girlfriend," CP at 3 781, going into an establishment called

Dapper Dan's, and "doing different things" at his sister Tammy's house "ten days in

a row," CP at 3790; that Mark sometimes watched Meg's dogs in Montana while

Meg was in Seattle; that since his accident Mark "didn't speak slow," CP at 3796;

that Mark had several Montana hunting licenses; that Powell had not observed any

"significant difference in [Mark] from before and after the accident," except that




                                         43
Jones v. City of Seattle, No. 87343-7



"when he was getting physical therapy, he moved slow and that type of thing," id.;

and that Mark and Meg are very close and "would die for each other," CP at 3797.

       Gordon Jones would have testified that he did not believe Mark was too

disabled to attend trial because Mark had spent time in Montana just before trial

"hunting, camping, partying, and helping his sister Tammy with things around her

house," CP at 4069; that Mark was suing Gordon over a business dispute; that

Mark's ex-wife Shawna was embezzling money from the business; that Mark

"comes back to MT [(Montana)] several times a year to hunt ... [and] is usually

successful at getting a deer or two every season," CP at 4072; that after receiving

treatment from Gordon for over a year, Mark improved to the point at which he was

"walking without a cane, ... bicycling, swimming, and walking with ease," CP at

4073; that Mark had once described himself as "pain-free" early one morning during

his treatment; and that Mark had ceased his physical therapy appointments with

Gordon after his morphine pump was installed.

       Winquist asserted in her declaration that she had observed Mark at a bar called

Bert's Tavern, where Mark did not appear to have any disability, but appeared to be

"having a great time!" CP at 4309-10. She also asserted that Mark was texting and

talking on his cell phone, asked Winquist to play darts with him, referred to himself

as "Jonesy from Montana," CP at 4 31 0, stayed at the bar for almost two hours before


                                          44
Jones v. City of Seattle, No. 87343-7



being picked up by Meg, did not limp or rock back and forth, spoke in a strong and

confident voice, chewed tobacco, played video games, chatted with other patrons,

and was not in any apparent pain or discomfort. CP at 4310-11.

       The vast majority of this testimony was cumulative and largely undisputed.

When Mark took the stand on September 29, he clearly stated that he did chores and

carried equipment at his sister's (Tammy) house, went on outings with his young

son, went hunting and fishing, and drove himself to Montana.                  On cross-

examination, Mark testified that when he drove, he did not "have any trouble with

the rocking [that he exhibited in court]." 12-A RP (Sept. 29, 2009) at 134. He also

testified that since his accident, he had "had a lot of girl [friends]." Id. at 135.

       When Mark testified again on October 8, he stated that he began sending text

messages after his accident, on the advice of a doctor who told him it "helps with

the brain issues and that deal." 16 RP (Oct. 8, 2009) at 49-50. He also briefly

explained the origins of his business dispute with his father. He further testified that

his normal activities included washing the dishes, playing with his and Meg's two

dogs, driving to the store to get chewing tobacco and other items, taking his son to

the playground, and driving to the shooting range. Mark explained that he could not

remember whether he had ever driven alone to pick up his son but that "most of the




                                            45
Jones v. City of Seattle, No. 87343-7



time ... somebody's with me when I get bear cub." Id. at 83. He also stated that

his rocking was intermittent, semiunconscious, and a pain-soothing technique.

       Meg testified that Mark's appearance at trial reflected the physical and

psychological stress of having to sit for extended periods and answer questions and

that his symptoms were less pronounced in other settings. Meg told the jury that

Mark helped their sister, Tammy, move items into her new condo and that she had

not yet hired an attendant to care for Marl(. She explained that Mark did chores at

her house, like emptying the garbage and vacuuming the floors.

       Meg also testified that Mark was "pretty much housebound and in bed" for

the first six months after he left the hospital but that he began leaving the house for

physical therapy at the Poulsbo Athletic Club after that period. 14 RP (Oct. 1, 2009)

at 123. She explained that Mark had hit a "turning point" in 2005 and experienced

"a lot more good than bad" that year, even though Mark still had "ups and downs."

Id. at 125.

       When the defense presented its case, Meg elaborated on Mark's progress in

2005, stating the he was "actually able to be on the treadmill a time or two, when he

actually ran on the treadmill." 15 RP (Oct. 7, 2009) at 54. She also confirmed that

Mark had once stated, at his father's house in Montana, that he had had a pain-free

night. Meg explained Mark's legal dispute with Gordon and acknowledged that


                                          46
Jones v. City of Seattle, No. 87343-7



Mark had driven to Montana since the accident, both with Meg and by himself. She

testified that she had tried to get Mark a "driving evaluation" because she was

concerned about his safety, but that he refused. Id. at 116.

       An erroneous exclusion of evidence is harmless where that evidence is merely

cumulative. Holmes v. Raffo, 60 Wn.2d 421,424, 374 P.2d 536 (1962). Here, either

Mark or Meg testified that Mark had performed virtually every specific activity cited

by the excluded witnesses as evidence that Mark was exaggerating his disabilities.

Thus, the jury was already well aware of Mark's ability to hunt, fish, camp, date,

drive, do chores, send text messages, and go on outings with his son. For this reason,

we hold that the portion of the erroneously excluded evidence that was not irrelevant

was instead cumulative and its exclusion was therefore harmless.

       II.    The Trial Court Did Not Err in Denying the City's Motion To Vacate
              the Judgment

       A motion to vacate is addressed to the sound discretion of the trial court. 19

Under CR 60(b )(3), a trial court may vacate a judgment where there is "[n]ewly

discovered evidence which by due diligence could not have been discovered in time




       19
          Griggs, 92 Wash. 2d at 580; see also Nelson v. Mueller, 85 Wash. 2d 234, 240, 533
P .2d 383 (197 5) (trial court has broad discretion when presented with a motion for a new
trial based on newly discovered evidence).


                                             47
Jones v. City of Seattle, No. 87343-7



to move for a new trial under rule 59(b)." 20 To justify vacating a judgment on the

ground of newly discovered evidence, the moving party must establish that the

evidence (1) would probably change the result if a new trial were granted, (2) was

discovered since trial, (3) could not have been discovered before the trial by the

exercise of due diligence, (4) is material, and (5) is not merely cumulative or

impeaching. Praytor v. King County, 69 Wash. 2d 637, 639, 419 P.2d 797 (1966)

(citing Nelson v. Placanica, 33 Wash. 2d 523, 526, 206 P.2d 296 (1949)). 21

       The trial judge concluded (without discussion) that the video surveillance

evidence was new, material, not merely impeaching, and not merely cumulative.

She denied the City's CR 60(b)(3) motion, however, because she also concluded that

the City had not exercised reasonable diligence in investigating the extent of Mark's

physical disabilities. She made no finding as to the probability that the evidence

would have changed the jury's verdict.

       There is no question that the posttrial surveillance video constitutes evidence

that is new. The City did not possess the video at trial. The video is also material




       20
          A CR 59(b) motion for new trial must be filed "not later than 10 days after the
entry of the judgment, order, or other decision."
       21 Praytor interprets CR 59(b), but the only difference between CR 59(b) and CR
60(b )(3) is that the latter applies after the time for filing a motion under CR 59(b) has
expired.

                                           48
Jones v. City of Seattle, No. 87343-7



in that it is relevant to Mark's physical disabilities-and thus relevant to the issue of

damages-and this is the sense in which the trial court used the term "material" in

its order. We question whether it was more than merely cumulative, however, since

with two minor exceptions noted below, there are no images on the video that

contradict any of the trial testimony about Mark's physical capabilities. And the

trial judge's decision on due diligence was certainly correct. Thus, the trial judge

did not abuse her considerable discretion, Nelson v. Mueller, 85 Wash. 2d 234, 240,

533 P.2d 383 (1975), in denying the motion to vacate.

          A. The surveillance video did not contradict the plaintiff's "clear and
             unambiguous" statements about Mark's physical abilities

       The City first asserts that it cannot be faulted for a lack of investigative

diligence, because it was entitled to rely on the plaintiff's description of Mark's

physical condition:

       Under this Court's decisions in Kurtz v. Fels, 63 Wash. 2d 871, 389 P.2d
659 (1964), and Praytor v. King County, 69 Wash. 2d 637, 419 P.2d 797
       (1966) ... a party seeking a new trial under CR 60(b)(3) has no
       obligation to do any investigation when that party does discovery and
       the responses are clear and unambiguous. . . . The City therefore had
       no obligation to conduct any investigation, because it was entitled to
       rely on the plaintiff's clear and unambiguous responses to the City's
       damages discovery requests.

Suppl. Br. ofPet'r at 18.




                                           49
Jones v. City of Seattle, No. 87343-7



       The City is correct that a party may rely on unambiguous interrogatory

answers. Kurtz and Praytor stand for the principle that a party need not "look

behind" its opponent's objective factual assertions. Praytor, 69 Wash. 2d at 640 (citing

Kurtz, 63 Wash. 2d 871). Therefore, ifthe posttrial surveillance video contradicted any

of Mark's or Meg's unambiguous assertions during discovery, it would be error to

deny the City's CR 60(b )(3) motion for lack of investigative diligence.

       Ultimately, the City does not point to anything in the posttrial surveillance

video that contradicts the plaintiffs unambiguous statements about Mark's physical

condition.   Nor could it.     Numerous witnesses for the plaintiff stated, both in

discovery and at trial, that Mark engaged in a variety of physical activities at least

as rigorous as those depicted in the surveillance video. Meg testified that Mark went

hunting, made long car trips, ran errands independently, and did household chores.

The City made much of these facts when it presented its theory of the case, telling

the jury in its opening statement that Mark was exaggerating his disabilities in order

to avoid coming to court:

       Okay, here's what he can do now. He can hunt, he can fish .... [H]e
       drives in Montana a lot more than you've heard, by himself, sometimes
       with his sister, but what counsel's trying to tell you so he sounds
       severely damaged, brain damaged, and unable to basically subsist, that
       he needs a life care companion, he needs a work coach person or partner
       to go with him to work, to function, he needs a life care companion with
       him.


                                          50
Jones v. City of Seattle, No. 87343-7



              Ask yourself this during the trial: Look at the evidence, because
       the evidence will show you that he's able to operate a car quite often,
       and a gun . . . I want you to ask yourselves as jurors ... why he can do
       those things, why people don't stop him from doing those things, if they
       are worried that he's so impaired that he needs $25 million and a full-
       time life care companion and a work care companion, gun and a car.

       [L]ike I said, that's a 14-hour drive to Montana that you're going to
       hear about, writing, yard work, dishes, errands, nutrition, et cetera, and
       he's sexually active.

       He's not here in court, you heard from his lawyers, because of his
       damage, but you'll see him, and I'd submit to you he can sit in a car
       and drive 14 hours and do all the things he's been doing, he can do like
       the rest of us, and come sit in this courtroom ... at least for more than
       just when he testifies, but you'll see and you'll be able to assess for
       yourselves whether he's damaged to the tune of $25 million.

RP (Sept. 14, 2009) at 143-44. In light of these arguments, it is difficult to regard

the images on the surveillance video as the smoking gun the City claims they are.

       Meg also testified that Mark's appearance at trial reflected the physical and

psychological stress of having to sit for extended periods and answer questions and

that his symptoms were less pronounced in other settings. Most importantly, the

bulk of Meg's testimony focused on the cognitive impairment Mark sustained as a

result of his accident. That testimony made quite clear that she sought a personal

attendant to care for Mark primarily because he struggled with intellectual tasks such

as financial planning, interpersonal communication, travel, and medication-

management. Despite the City's frequent assertions to the contrary in its briefs to


                                           51
Jones v. City of Seattle, No. 87343-7



this court, Meg did not seek "assisted living care [for Mark] 24 hours a day, seven

days a week." Suppl. Br. ofPet'r at 6-7.

       Before ruling on the motion to vacate, the trial judge watched all of the video

surveillance the City had submitted and concluded that, on the whole, it depicted a

subject who was "a far cry from the man Mark Jones once was":

       Viewing the video in its entirety, the Court saw a portion from April
       2010 where after engaging in some physical activity at the RV
       [(recreational vehicle)] campsite, [Mark] sat down in a chair next to his
       female companion and rocked, just as he had at trial, for almost an hour.
       The video then picks up with Mark Jones and his friend walking on a
       beach littered with drift wood. Mr. Jones fell and had to be helped up.

CP at 9783. This assessment is telling, particularly in light of the fact that the video

represents only a small fraction of the time the City's investigators actually spent

observing Mark.

       After seeing the posttrial surveillance video, two members of the workers'

compensation panel who had evaluated Mark retracted their testimony that he was

completely disabled.      In addition to declarations by these witnesses, the City

submitted a declaration by Dr. Ted Becker, a "well known physical capacities

expert." CP at 9782. Dr. Becker stated that "Mr. Jones' physical activities in the

video can[not] be reconciled with [his] previous physical capacities evaluation and

presentation," and concluded that "Mr. Jones' biomechanical functions are within

normal limits for all limbs and the spine." CP at 9461-62.

                                           52
Jones v. City of Seattle, No. 87343-7



       By contrast, all five of Mark's regular doctors submitted declarations that the

video did not change the opinions they had offered at trial. Drs. Friedman, Goodwin,

and Brockway, respectively, wrote that they were "surprised" that ... any physician

would say they changed their minds about anything based on this video," CP at 8360;

that " [s]urveillance videotape typically does not provide meaningful information ..

. with respect to understanding the complexities of an individual's mental state ...

," CP at 8822; and that "[t]here is [apparently] no scientific basis ... for reaching

any conclusion from the short snippets in this video about Mark's usual

psychological or cognitive function .... " CP at 883 5. These doctors uniformly

maintained the views they had expressed at trial: that Mark had made diligent efforts

to recover, that he had good and bad days with respect to his physical capabilities,

and that his brain injury was the primary reason he could no longer work.

       Finally, before ruling on the City's motion to vacate, the trial judge read

declarations by several ofMark's friends, all of whom stated that the video primarily

represented Mark's good days and that there were other days when pain prevented

Mark from doing anything at all.        These friends stated that Mark's cognitive

impairments made him consistently dependent on others to "organize [his] day," CP

at 9710, and "figure out what he was doing or not doing," CP at 9718, and that" ...




                                          53
Jones v. City of Seattle, No. 87343-7



Mark's mental faculties (particularly memory) are greatly diminished as a result of

his injuries," CP at 9722.

       Ultimately, the images of Mark on the video are ambiguous. They might

reveal dishonesty, they might show Mark on rare "good days," and they might depict

the effects of improved pain management. They also might indicate the degree to

which Mark's self-reporting reflects a sense of frustration and loss.            There is,

undeniably, some tension between the images on the video and Mark's testimony

that he "shuffle[s] around like an 80 years [sic] old and hurt[s] like hell." 12-A RP

(Sept. 29, 2009) at 122. But the tension between Mark's good and bad days was

present from the beginning of discovery. Neither Meg nor Mark made any secret of

the fact that Mark went fishing, camping, and hunting, that he played horseshoes, 22

or that he frequently drove, sometimes from Seattle to Montana. In other words, the

image of Mark that emerged in discovery and trial was also far from unambiguous.

       This ambiguity distinguishes the present case from Kurtz and Praytor. In

Kurtz, the plaintiff testified in deposition and at trial that "never in her life before the

accident [occasioning the lawsuit] had she ever fainted" and that since the accident

she had fainted "'many times."' Kurtz, 63 Wash. 2d at 872.                After trial, it was



       22
        Although the defense never elicited this information in front of the jury, it was
aware well before trial that Mark occasionally played horseshoes.

                                            54
Jones v. City of Seattle, No. 87343-7



discovered that she "had been subject to fainting spells for ... many years preceding

the accident." I d. at 873. This court affirmed the grant of a new trial, finding that

the defendant could not be faulted for relying on the plaintiffs unambiguous factual

assertions:

       "Counsel had a right to rely on [plaintiffs] testimony when she stated
       under oath in her deposition that she had never suffered fainting spells
       previously. She either had or hadn't, and counsel had no reason to
       question this portion of her testimony in the absence of other evidence."

Id. at 875 (quoting trial judge's memorandum decision).

       Similarly, in Praytor, King County asserted during discovery that a catch

basin in the storm sewer system near the plaintiffs house had a cement bottom and

so could not possibly be leaking. Praytor, 69 Wash. 2d at 638-39. Immediately after

the plaintiff lost at trial, the county agreed that she could construct a new drain from

her property to the catch basin; but the process of constructing this drain revealed

that the basin in fact had no concrete lining. Id. at 639. This court remanded for

retrial, holding that the plaintiff was entitled to rely on sworn testimony by the

defendant's agents, "whose official duty it was to know the design and condition of

the catch basin," that the basin "possessed a sealed concrete bottom." Id. at 640.

       Thus, in both Kurtz and Praytor, objective facts were discovered after trial

that were central to one party's case and directly contradicted the other party's

unambiguous sworn testimony.            In this case, by contrast, as evidenced by the

                                             55
Jones v. City of Seattle, No. 87343-7



reactions of the various physician-witnesses who watched it, the surveillance video

does not directly contradict unambiguous statements presented by the plaintiffs

witnesses in discovery or at trial. In fact, in Kurtz, which also involved a head injury,

this court stated that the defense had "'no reason to question'" the plaintiffs

objective statement that she had never suffered fainting spells before her accident.

Kurtz, 63 Wash. 2d at 875.         In the present case, both Meg and Mark explicitly

acknowledged that Mark could participate in various physical activities despite his

injuries. If the evidence of Mark's physical activities in the posttrial video caused

the defense to question the accident's debilitating impact, then Mark's and Meg's

admissions that Mark participated in numerous similar or identical activities should

also have prompted such questions. Neither the plaintiffs discovery responses nor

the plaintiffs trial testimony relieved the City of its duty to exercise reasonable

diligence in investigating its case. 23

            B. The trial judge did not abuse her discretion when she concluded that the
               City failed to exercise reasonable diligence in investigating Mark's
               physical condition




       23  In her ruling denying the City's motion for a new trial, the trial judge noted that
the City's only explanation for its failure to retain its own medical experts prior to trial was
that it "relied on the records of Mr. Jones' treating physicians." CP at 9782. We agree
with the trial judge that this was a "strategic and tactical" decision. !d.


                                              56
Jones v. City of Seattle, No. 87343-7



       The City thus had the duty to exercise reasonable diligence in its investigation

of Mark's physical condition. The trial judge denied the City's CR 60(b )(3) motion

because she found that the City failed to discharge this duty. This is a discretionary

determination. See Winkenwerder v. Knox, 51 Wash. 2d 582, 587, 320 P.2d 304

(1958); Vance v. Offices of Thurston County Comm 'rs, 117 Wash. App. 660, 671-72,

71 P.3d 680 (2003). In this case, the trial judge denied the motion to vacate primarily

because she determined that the City made a strategic decision to invest its resources

in "an attempt to discredit Mr. Jones and demonstrate that he was responsible for

falling down the pole hole," rather than to question the extent of Mark's injuries. CP

at 9780.

       While the City maintains that it had no duty to investigate Mark's physical

condition, it does not concede that its investigative efforts were inadequate. In its

original motion to vacate, the City asserted that it would have conducted a more

thorough investigation of Mark's capabilities if it had been permitted to depose him

a second time. The trial judge correctly concluded that "this claim is belied by the

apparent failure of the City to interview and/or depose any of the people with whom

Mr. Jones already testified he was spending time prior to trial." CP at 9781. 24



       24
            It is also belied by the City's assertion on the first day of trial that "one of the
reasons why [it] repeatedly requested being able to come back to Mark Jones" was that it

                                               57
Jones v. City ofSeattle, No. 87343-7



      It is further belied by the fact that in over two and a half years of discovery,

the City never requested that Mark undergo an independent medical examination

pursuant to CR 35. Nor did the City interview any of the people with whom Mark

went hunting and fishing, even though Mark disclosed their names and phone

numbers in a deposition in early 2008 and even though Mark's ex-wife, Ann Jones,

stated in her May 2009 deposition that Mark went hunting, fishing, and camping

after his accident. The City did retain its own neuropsychologist, but his conclusions

matched those of the plaintiff's experts.

       The City's investigative priorities were clearly focused on something other

than the extent of Mark's disabilities. In an "investigative memo" from February

2008, City investigator Jess Hill explains that he was asked to "conduct background

inquiry on Mark Edward Jones ... to determine any matters that suggest alcohol

usage on Mr. Jones' part." CP at 8679. The rest of the memo details Hill's search

for various civil and criminal court records. A letter from May 2008 indicates that

Hill or other investigators made "several efforts in attempting to contact [Mark's]

former wi[ves]." CP at 8689. It also explains that Hill "attempted surveillance on

March 26th, April 18th, April 22nd, and April 29th, all with negative results," and



wanted to ask Mark about his ex-wife's assertions that he had a drinking problem. RP
(Sept. 4, 2009) at 56.

                                            58
Jones v. City ofSeattle, No. 87343-7



that efforts were being made to prepare for "the upcoming surveillance of Mr. Jones

in Helena, at his daughter's high school graduation ceremony." Id. A subsequent

"investigation work" log indicates that an investigator named Tyler Paulsen

attempted unsuccessfully to observe Mark getting off an airplane on May 29 and 30

and attending his daughter's graduation on May 30, 2008. CP at 8707. A long letter

from Hill on May 22, 2009 details his mostly successful efforts to interview 10 of

Mark's former neighbors. Mark's alcohol-consumption was the subject of every

single interview.

       A letter from Hill dated July 9, 2009 describes the City's requests for "four

phases of investigation":

       1. Locate former wife Ann Jacobs
       2. Conduct neighborhood canvas in Jones' former neighborhood
       3. Locate and provide a copy of Mark and Shauna Jones' 1997
          Montana dissolution file
       4. Interview former wife, Shauna Broderick (Jones)

CP at 8768. A May 13, 2008, invoice lists 30.6 hours of"surveillance time," and an

invoice from July 9, 2009, lists none. CP at 8770-71.

       These records also show that the City's investigation focused primarily on its

"alcohol theory." The trial judge characterized the City's motion to vacate as an

attempt to get "a second bite of the apple" after its strategic choices proved unwise.




                                         59
Jones v. City of Seattle, No. 87343-7



CP at 9782. The sheer number of alcohol-related motions and colloquies in the

record make it difficult to disagree with this assessment.

       It is true that defense counsel made six attempts to surveil Mark before trial,

but all were unsuccessful. The trial court's ruling on the motion to vacate minimizes

these efforts somewhat. Our task, however, is to review the trial judge's evaluation

of these complex facts for an abuse of discretion. This deferential standard of review

requires us to affirm the ruling denying the motion to vacate.

                                        CONCLUSION

       The Court of Appeals erred when it held that this court's decision in Blair

made new law that does not apply retroactively. It also erred when it held that the

trial court performed the required Burnet analysis before excluding testimony from

the City's three belatedly disclosed witnesses. The trial court's failure to perform

the Burnet analysis, however, was harmless because the excluded evidence was

irrelevant, unduly prejudicial, or cumulative. We also conclude that the trial judge

acted within her discretion in denying the City's motion to vacate based on newly

discovered evidence. For these reasons, the judgment of the trial court is affirmed.




                                            60
Jones v. City of Seattle, No. 87343-7




WE CONCUR:




                                        61
Jones v. City of Seattle, No. 87343-7 (J.M. Johnson, J., concurring)




                                      No. 87343-7

       J.M. JOHNSON, J. (concurring)-! agree with the analysis of Justice

Gonzalez's concurrence. I write separately, however, to express concern

that due to the city of Seattle's (City) failure to investigate and follow

procedural rules, the jury may have been denied the benefit of relevant

evidence and testimony by the challenged orders of the court here. The

burden of these errors will fall on the City's taxpayers who must now foot

the bill for the $12.75 million judgment in favor of Mark Jones.

       The City's counsel apparently failed to conduct a timely diligent

investigation that led to violations of procedural rules designed to ensure a

fair trial and ultimately led to the exclusion of evidence. The trial court

itself cited that "[t]he City devoted little effort to investigating this case until

its third set of lawyers was retained in early 2009." Clerk's Papers at 9780

(court's decision and order). The court also noted that "[t]he City did not

focus on Mr. Jones' damages at all." Id.
Jones v. City of Seattle, No. 87343-7 (J.M. Johnson, J., concurring)



       Although I agree with Justice Gonzalez that trial courts must have

broad latitude to handle discovery violations after trial commences, the City

did a grave disservice to its taxpayers and the fact-finding process through

such rule-breaking.       It is conceivable that if the excluded testimony and

evidence had been timely disclosed and therefore admitted into evidence, the

jury would have awarded a lower and more appropriate verdict.

       The $12.75 million judgment in favor of Mr. Jones includes

$2,433,006 for future medical-related care and $10 million for noneconomic

damages. Considering the record on review, which includes nonadmitted

evidence due to the late-proffered matters, it appears that this judgment is

exaggerated. Nevertheless, I agree with Justice Gonzalez that the judge in

this case appropriately exercised her discretion in managing the trial and the

evidence, given the City's lack of diligence. The City's taxpayers are left in

an unfortunate position-having no avenue to seek a lower, more fitting

judgment. The lesson from this case is the importance of timely discovery

and the great costs an unfortunate client may pay as a consequence of a

court's enforcement of the rules.




                                             -2-
Jones v. City ofSeattle, No. 87343-7 (J.M. Johnson, J., concurring)




                                            -3-
Jones v. City ofSeattle, No. 87343-7 (Gonzalez, J., concurring)




                                         No. 87343-7

       GoNZALEz, J. (concurring)-We would all do well to follow the example of

civility and professionalism set by the late Judge William L. Dwyer. His writings

give a sense of what I mean. See generally WILLIAM L. DWYER, IPSE DIXIT: How

THE WORLD LOOKS TO A FEDERAL JUDGE (2007); WILLIAM L. DWYER, IN THE

HANDS OF THE PEOPLE: THE TRIAL JURY'S ORIGINS, TRIUMPHS, TROUBLES, AND

FUTURE IN AMERICAN DEMOCRACY (2002). In addition, leaders such as Professor

Paula Lustbader strive to foster greater civility in the profession. See generally

ROBERT'S FUND--FOSTERING CNILITY IN THE LEGAL PROFESSION,

http://www.robertsfund.org (last visited Dec. 5, 2013). Unfortunately, practitioners

do not always achieve civility in the adversarial system. This case is an example of

what happens when the parties are not able to cooperate and follow the niles of

witness disclosure. When this happens, the trial judge must step in and restore order

and she must have the tools to do so. Here, the majority treads too heavily on the trial

court's authority to restore order and conduct a fair trial. At some point in the

progress of a lawsuit, the trial court's duty to fairly and expeditiously manage cases
                                                1
Jones v. City of Seattle, No. 87343-7 (Gonzalez, J., concurring)

must trump Burnet's 1 presumption that a litigant may present new, undisclosed

evidence at any time. That point is certainly reached after trial begins-and at the

very latest after opening statements. A judge does not abuse his or her discretion by

requiring a party who discloses witnesses after the beginning of trial to show good

cause why the witnesses should be allowed to testify.

         Under Burnet, a trial court may exclude witness testimony as a discovery

sanction only "upon a showing that (1) the discovery violation was willful or

deliberate, (2) the violation substantially prejudiced the opponent's ability to prepare

for trial, and (3) the court explicitly considered less severe sanctions." Teter v. Deck,

174 Wash. 2d 207, 216-17, 274 P.3d 336 (2012) (citing Burnet, 131 Wash. 2d at 494, 496-

97; Mayer v. Sto Indus., Inc., 156 Wash. 2d 677, 690, 132 P.3d 115 (2006)). However,

Burnet, unlike this case, involved discovery violations that occurred well before trial

had begun.

         Fittingly, Washington appellate courts have required trial courts to consider the

Burnet factors only when considering sanctions for discovery violations that occurred

before trial began. In Burnet, we reversed a trial court's order limiting discovery and

precluding evidence on an issue some 18 months before trial. 131 Wash. 2d at 491, 499;

id. at 502 (Talmadge, J., dissenting); see also Rivers v. Wash. State Conference of

Mason Contractors, 145 Wash. 2d 674, 683, 694, 41 P.3d 1175 (2002) (trial court

dismissed complaint about three months before trial); Peluso v. Barton Auto

1
    Burnet v. Spokane Ambulance, 131 Wash. 2d 484,933 P.2d 1036 (1997).
                                                 2
Jones v. City of Seattle, No. 87343-7 (Gonzalez, J., concurring)

Dealerships, Inc., 138 Wash. App. 65, 68, 69-70, 155 P.3d 978 (2007) (trial court

refused to amend case schedule order to allow medical testimony disclosed five days

before scheduled trial); Blair v. Ta-Seattle East No. 176, 171 Wash. 2d 342, 345-47, 254
P.3d 797 (2011) (trial court excluded witnesses that plaintiff added three weeks before

trial); Teter, 174 Wash. 2d at 212 Qudge struck medical expert disclosed more than one

month before trial). In such cases, where adequate time may remain for both

opposing counsel and the court to effectively deal with the new witnesses, the Burnet

presumption is reasonable. Where circumstances indicate extreme unfairness, the

judge must make findings on the record that support an extreme sanction-like

exclusion.

        In contrast, after trial has begun, under great time pressure to complete the case,

litigants should not be entitled to the presumption that new witnesses will be allowed

to testify. At that very late stage, fairness to the opposing party and efficiency for the

court and jury require a shift in the balance. The trial judge at that point may ask the

party offering the previously undisclosed witness what good cause justifies the late

disclosure and, if unsatisfied with the answer, she may exclude the testimony without

expressly considering each of the Burnet factors. In particular, the judge may

consider, but should not be required to find, willfulness in balancing the competing

equities during trial. In Lampard v. Roth, 38 Wash. App. 198, 200, 684 P.2d 1353

(1984), the trial court allowed a party to supplement its answers to interrogatories

during trial, adding 11 new witnesses. Toward the end of trial, the court permitted the

                                                 3
Jones v. City of Seattle, No. 87343-7 (Gonzalez, J., concurring)

same party to call two expert witnesses-one who had been listed as a nonexpert

witness in the supplemental answers and another who had not been listed at all. Id. at

201. The Court of Appeals concluded that the party willfully failed to comply with

the discovery rules and that the trial court abused its discretion by failing to exclude

the testimony. Id. at 202. The court reasoned that "[i]fwitnesses are not disclosed

until after the trial begins, the surprised party is put at a serious disadvantage." !d. at

201 (citing Davis v. Marathon Oil Co., 528 F.2d 395, 404 (6th Cir. 1975)); see also

M/V La Conte, Inc. v. Leisure, 55 Wash. App. 396, 402, 777 P.2d 1061 (1989)

(affirming trial court's decision to exclude testimony of expert disclosed after the first

full day of trial); Allied Fin. Servs., Inc v. Magnum, 72 Wash. App. 164, 168-69, 864
P.2d 1, 871 P.2d 1075 (1993) (trial court did not abuse its discretion by prohibiting

party from calling witnesses at trial where party willfully failed, up to the time of trial,

to name any of its witnesses). But see Rice v. Janovich, 109 Wash. 2d 48, 56, 742 P.2d
1230 (1987) (applying a pre-Burnet standard favoring admission of testimony when

reviewing trial court's decision to admit testimony of expert witness identified during

trial). In such a situation, the trial judge should be permitted to require a showing of

good cause that overcomes the competing equities.

        This case stands apart from other instances when a trial court excluded

testimony from a late-disclosed witness because of just how late the city of Seattle

revealed the witnesses. The city offered testimony from three different witnesses

between 3 and 20 days after trial began. As Judge Craighead noted, adding witnesses

                                                 4
Jones v. City of Seattle, No. 87343-7 (Gonzalez, J., concurring)

after the start of trial in this case would not only have greatly prejudiced the plaintiffs

case but also would have jeopardized court resources by raising the specter of a

mistrial. XII-A Verbatim Report of Proceedings (Sept. 29, 2009) (Jury Trial, First

Portion of Day) at 24-25 (noting that no prior cases have involved offers of

"extremely explosive information" via undisclosed witnesses at such a late stage and

that the "prejudicial effect [of such an offer] is dramatic"); id. at 27-28 ("[T]his is a

witness who is absolutely potentially explosive, and I think that the risks of unfair

prejudice, perhaps to the point of a mistrial, are too great .... "). Some

circumstances-such as the city's disclosure here of multiple "explosive" witnesses

during trial-should free the sanction of witness exclusion from Burnet's procedural

safeguards and restore it to the reasonable discretion of the trial court. 2

        Declining to extend the Burnet factors to situations like that presented here

would not prohibit litigants from offering evidence that was first discovered after the

start of trial. But a party should not be entitled to the presumption that witnesses

disclosed after the start of trial will be allowed to testify, nor should trial courts be

expected to consider the Burnet factors on the record whenever a litigant upsets a trial

in progress by offering late evidence. I concur with the majority in affirming the

Court of Appeals and the trial court in this case. However, unlike the majority, I


2
  Indeed, in Burnet we differentiated two Court of Appeals cases in part because "a significant
amount of time yet remained before trial." 131 Wash. 2d at 496. Because of the remaining time,
the opponent was not greatly prejudiced by "sanctionable conduct on the eve of trial." !d.
(discussing Allied Fin. Servs., 72 Wash. App. 164 and Dempere v. Nelson, 76 Wash. App. 403, 886
P.2d 219 (1994)).
                                                 5
Jones v. City of Seattle, No. 87343-7 (Gonzalez, J., concurring)

believe the trial court did not err in excluding the late-disclosed witnesses' testimony.

Indeed, she would have been justified in excluding them earlier and more forcefully.




                                                 6
Jones v. City of Seattle, No. 87343-7 (Gonzalez, J., concurring)




                                                  7